DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-9 were pending and were rejected in the non-final office action mailed 10/28/2020. Claims 1, 7, and 8 were amended and claim 6 was canceled in the reply filed 1/28/2021. Claims 1-5 and 7-9 remain pending and are examined in this final office action. 

Response to Arguments
35 USC § 101: 
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-9 (pgs. 5-6 of remarks filed 1/28/2021) have been fully considered but they are not persuasive.
Applicant argues, in particular, that the claims are not directed to method of organizing human activity under Step 2A Prong One because the claims are not similar to the examples listed in the 2019 PEG and do not address abstract commercial interactions. However, the examiner respectfully disagrees. First, the examiner notes that claims determined to recite abstract ideas are not limited to only the specific examples given in the 2019 PEG. Examiners follow the guidance outlined in the 2019 PEG and MPEP 2106 to determine whether the claims recite limitations that fall under the abstract idea grouping (i.e. mathematical concepts, certain methods of organizing human activity, or mental processes). The phrase "methods of organizing human activity" is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” Therefore, implementing the abstract idea on a computer, as opposed to by humans, does not amount to anything more than mere instructions to apply the abstract idea on a computer (i.e. “apply it”). 
Applicant further argues that even if the claims recite a judicial exception, the claims recite additional elements that integrate the judicial exception into a practical application in order 
Therefore, the § 101 rejection is maintained over claims 1-5 and 7-9 and updated below to reflect applicant’s amendments. Claim 6 has been cancelled. 
35 USC § 103 – Prior Art Rejections: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-9 (pgs. 6-7 of remarks filed 1/28/2021) have been considered but they are moot as they do not apply to the current grounds of rejection under § 103 applied below in response to applicant’s amendments. Claim 6 has been cancelled. 

Priority
Applicant’s priority claim to application JP2017245061 filed in Japan on 12/21/2017, and the certified copy filed 2/27/2019, is acknowledged by the examiner. 

Claim Objections
Claims 2-5 are objected to because of the following informalities: 
Claims 2-5 recite the limitation “the user” – while the examiner can reasonably ascertain which user “the user” is referring to, claim 1 as amended now also recites “another user” which could result in confusion as to which user the term “the user” is referring to in claims 2-5. As a a first user’s terminal...”, “accept a first reservation…as an accommodation place to the first user,” and “accept a second reservation from a second user…”, and then further amend claims 2-5 to refer to “the first user” rather than “the user” in order to clarify the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1, 7, and 8 recite limitations for distributing key information to a delivery company providing a delivery service in a case where a vehicle cabin of a rental vehicle is chosen as a delivery destination of aTSN201707574US00 TFN170742-USpackage in response to a request from a user, the rental vehicle being a vehicle scheduled to be rented out, or having been rented out to the user of the delivery service by a car rental service, the key information being used for unlocking a door accessing the vehicle cabin of the rental vehicle within a rental period of the rental vehicle, accepting a first reservation to rent a trunk portion of the rental vehicle as an accommodation place to the user in response to a request from a user terminal of the car rental service, and accepting a second reservation from another user of the car rental service to rent the rental vehicle for using the vehicle cabin other than 
(Step 2A Prong One) The limitations of claims 1, 7, and 8, taken as a whole, recite processes for identifying a place in a rental vehicle to delivery an item, providing key information to a delivery company to perform the delivery, and accepting reservations for both a trunk of the vehicle and a reservation for a ride within the vehicle – which amounts to a commercial interaction (e.g. arranging vehicle rental transactions between users and a rental service) and additionally amounts to managing relations or interactions between people. MPEP 2106.04(a)(2) specifies that “certain methods of organizing human activity” include fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people. Therefore, since the claims as a whole recite processes that amount to performing commercial interactions and managing relationships or interactions between people, the limitations of claims 1, 7 and 8 fall into the “certain methods of organizing human activity” grouping of abstract ideas. 
(Step 2A Prong Two) The additional elements of claims 1, 7, and 8 do not integrate the judicial exception into a practical application because the claims amount to mere instructions to apply the judicial exception (i.e. abstract idea) using generic computer components (i.e. an information processing system, circuitry, a user terminal, key information management device, and non-transitory storage medium storing a program). Mere instructions to apply the judicial exception using generic computers as tools do not integrate the judicial exception into a practical application. “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” See MPEP 2106.05(f) section (2). Furthermore, while the claims recite key information used to unlock a door, they do not recite any particular mechanism or technological features as to how this occurs. Lastly, claim 8 doesn’t even include any additional element performing the claimed functions other than a passive element “a user terminal” which is addressed above and does not add anything that would integrate the judicial exception into a practical application. 
(Step 2B) Claims 1, 7, and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because, as mentioned, above the claims amount to mere instructions to apply the abstract idea (choosing a place within a rental vehicle for delivering an item, providing key information to a delivery company to perform the delivery within a rental period, and accepting reservations from the user and another user to use to the vehicle) using generic computers/computer components (i.e. an information processing system, circuitry, a user terminal, key information management device, and non-transitory storage medium storing a program). Mere instructions to apply an abstract idea cannot amount to an inventive concept or add significantly more than the abstract idea.
(Dependent claims 2-5 and 9) Dependent claims recite limitations which also fall under the certain methods of organizing human activity category of judicial exceptions, including limitations describing acquiring rental reservation information and notifying the user of the rental vehicle (claim 2), and how the rental vehicle and the destination are chosen (claims 3 and 4). While claim 2 requires the acquiring of the information involves “a predetermined external device” and the 
None of the functions of independent claims 1, 7, and 8, whether taken alone or in an ordered combination amount to significantly more than the abstract idea identified above. For example, nothing in independent claims 1, 7, and 8 improves another technology, improves the functioning of any claimed hardware device itself, or includes any elements that may otherwise be considered to amount to significantly more than the abstract idea. None of the further functions of dependent claims 2-5 and 9, when separately considered alone or in ordered combination alter the above analysis. 
Therefore, claims 1-5 and 7-9 are ineligible under § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160189098 A1 to Beaurepaire et al. (Beau) in view of US 20150242811 A1 to Gillen et al. (Gillen), and further in view of US 20190180354 A1 to Greenberger et al. (Greenberger).

Claim 1: Beau teaches: 

choose, in response to a request from a user terminal of a delivery service (Beau: ¶ 0073-0075 showing user has ordered an item and selected a car sharing delivery option for the user’s item; see ¶ 0033-0034 further describing UE 101 which is the user’s mobile device or other device, i.e. “user terminal”), a vehicle cabin including a trunk of a rental vehicle scheduled to be rented out, or having been rented out to a user of the delivery service by a car rental service, as a delivery destination of a package (Beau: ¶ 0038-0040 showing selecting a vehicle in which the item will be delivered to, including access such as to the trunk of the vehicle in particular; ¶ 0039, ¶ 0050-0051, ¶ 0061, ¶ 0074-0075, ¶ 0077, ¶ 0090-0091 showing the user has a subscription or may subscribe/reserve a vehicle from a car sharing service; also see Fig. 8 step 833-835); 

With respect to the limitation: 
distribute key information to a delivery company providing the delivery service, the key information being used for unlocking a door accessing the vehicle cabin of the rental vehicle within a rental period of the rental vehicle corresponding to the chosen delivery destination
Beau teaches that the parcel delivery person may request access rights to the vehicle in order to deliver the parcel, such as to the trunk of the vehicle, and that the delivery person access rights are granted for the delivery person to access the compartment of the vehicle and deliver the parcel (Beau: ¶ 0077-0079), wherein the access is granted based on subscription information including at least a start period and an end period of the reservation included in the subscription 
Therefore, the only difference between the features disclosed by Beau and the claimed limitation is that Beau is silent on a step for the “key information” being provided directly to the delivery service for accessing the vehicle. However, Gillen teaches providing carrier servers with the appropriate codes to open the trunk of the vehicle, which are used by the device of the carrier service provider/personnel to mimic a key fob of the vehicle, access the trunk of the vehicle, and deliver a shipment (Gillen: ¶ 0086-0087). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include providing the key information to the delivery company as taught by Gillen in the vehicle delivery system of Beau, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above features of Gillen in the system of Beau with the motivation to solve the problem that “the person identified as the consignee may not be at the delivery address during the time window when a package is scheduled to be delivered. In which case, a carrier may have to make multiple trips to the address to complete the delivery. This represents an inefficient use of carrier resources” (Gillen: ¶ 0002). 

Beau, as modified above, further teaches: 
accept a first reservation to rent a trunk portion of the rental vehicle as an accommodation place to the user (Beau: ¶ 0067 showing reservation of the vehicle, which as per ¶ 0032 includes the trunk of the vehicle) in response to a request from a user terminal of the car rental service (Beau: Figs. 10A-10C and ¶ 0090-0092 and ¶ 0032 showing request from the user’s device; also see ¶ 0077-0079); and

With respect to the remaining limitation: 
accept a second reservation from another user of the car rental service to rent the vehicle for using the vehicle cabin other than the trunk portion for driving within a rental period corresponding to the first reservation 
While Beau teaches that other deliveries, i.e. packages, may be delivered to compartments of the same vehicle (Beau: ¶ 0059 specifying different compartments of the same vehicle may receive multiple deliveries from different people in the same day), Beau/Gillen do not explicitly teach accepting another reservation to rent the vehicle for driving while the vehicle contains the package. However, Greenberger teaches: after receiving a request for reserve a compartment of a vehicle to store a package (Greenberger: ¶ 0073, which as per ¶ 0061, ¶ 0079 includes vehicle trunk), accepting another request to rent the vehicle for a ride  within the rental period of the first reservation (Greenberger: ¶ 0057-0059, ¶ 0079-0080, and ¶ 0083 showing a request to rent a compartment is received, and then a request for a ride from another user can be accepted, and teaching that there may be intervening ride tasks during the rental period of a first reservation; also see Fig. 4. ride sourcing and delivery platform, i.e. car rental service). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the receipt and acceptance of intervening ride tasks during a reservation 

Claim 2: Beau/Gillen/Greenberger teach claim 1. Beau, as modified above, further teaches: 
wherein the circuitry is configured to acquire rental reservation information associated with rental reservation of a vehicle by the user from a predetermined external device relating to the car rental service (Fig. 8A steps 825-833 and ¶ 0077-0079 showing configuration platform receives information confirming the reservation associated with the rental reservation for the user from the delivery person device and/or the vehicle 807 itself), and 
notify the user of the rental vehicle specified by the rental reservation information via the user terminal (Beau: Fig. 8A step 835 and ¶ 0078 showing the platform notifies the user of the reservation status of the shared vehicle 807 and the associated delivery) in a case where the delivery destination of the package is designated by the user terminal (Beau: ¶ 0031, ¶ 0066-0067, ¶ 0073-0075, ¶ 0108, showing the vehicle and reservation was 

Claim 3: Beau/Gillen/Greenberger teach claim 2. Beau, as modified above, further teaches: 
wherein the circuitry is configured to display the rental vehicle specified by the rental reservation information on a display device of the user terminal (Beau: ¶ 0034, ¶ 0078-0079, ¶ 0081 showing display of information associated with the reservation vehicle at the user’s device; also see Figs. 10A-10C and ¶ 0090-0092 showing vehicle and vehicle location information displayed to the user)

Claim 4: Beau/Gillen/Greenberger teach claim 3. Beau, as modified above, further teaches: 
wherein the circuitry is configured to choose the vehicle cabin of the rental vehicle as the delivery destination of the package in a case where the rental vehicle displayed on the display device is selected and the vehicle cabin of the rental vehicle is designated as theTSN201707574US00 TFN170742-USdelivery destination in response to a predetermined manipulation on the user terminal (Beau: Figs. 10A-10C and ¶ 0090-0092 showing display of user’s device, selection of the car sharing option, and selecting the nearest vehicle from the available vehicles; also see ¶ 0077 showing the user could grant access to only the trunk compartment of the vehicle)

Claim 5: Beau/Gillen/Greenberger teach claim 1. Beau, as modified above, further teaches: 
wherein the circuitry is configured to recognize a terminal directly operated by the user [or…], as the user terminal of the delivery service (Beau: ¶ 0081 showing communication via UE 101, i.e. the user’s device, with the access rights for the car, such that the shared 

Claim 7: Beau teaches: 
A key information management device (Beau: ¶ 0004 apparatus including processor, memory storing computer code, etc.) comprising:

With respect to the limitation: 
circuitry configured to distribute key information to a delivery company providing a delivery service in a case where a vehicle cabin of a rental vehicle is chosen as a delivery destination of a package in response to a request from a user of the delivery service, the rental vehicle being a vehicle scheduled to be rented out, or having been rented out to the user of the delivery service by a car rental service, the key information being used for unlocking a door accessing the vehicle cabin of the rental vehicle within a rental period of the rental vehicle
Beau teaches circuitry (Beau: ¶ 0004 apparatus including processor, memory storing computer code, etc.) for providing access to a delivery company/delivery person providing a delivery service in a case where a vehicle cabin of a rental vehicle is chosen as a delivery destination of a package (Beau: ¶ 0038-0040 showing selecting a vehicle in which the item will be delivered to, including access such as to the trunk of the vehicle in particular; also see Fig. 8A step 833-835) in response to a request from a user (Beau: ¶ 0073-0075 showing user has ordered an item and selected a car sharing delivery option for the user’s item; see ¶ 0033-0034 further 
Therefore, the only difference between the features disclosed by Beau and the claimed invention is that Beau is silent on a step for the “key information” being provided directly to the delivery service for accessing the vehicle for performing the requested delivery. However, Gillen teaches providing carrier servers with the appropriate codes to open the trunk of the vehicle, which are used by the device of the carrier service provider/personnel to mimic a key fob of the vehicle, access the trunk of the vehicle, and deliver a shipment (Gillen: ¶ 0086-0087). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include providing the key information to the delivery company as taught by Gillen in the vehicle delivery system of Beau, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above features of Gillen in the system of Beau with the motivation to solve the problem that “the person identified as the consignee may 

Beau, as modified above, further teaches: 
the circuitry further configured to: accept a first reservation to rent a trunk portion of the rental vehicle as an accommodation place to the user (Beau: ¶ 0067 showing reservation of the vehicle, which as per ¶ 0032 includes the trunk of the vehicle) in response to a request from a user terminal of the car rental service (Beau: Figs. 10A-10C and ¶ 0090-0092 and ¶ 0032 showing request from the user’s device; also see ¶ 0077-0079); and

With respect to the remaining limitation: 
accept a second reservation from another user of the car rental service to rent the rental vehicle for using the vehicle cabin other than the trunk portion for driving within a rental period corresponding to the first reservation 
While Beau teaches that other deliveries, i.e. packages, may be delivered to compartments of the same vehicle (Beau: ¶ 0059 specifying different compartments of the same vehicle may receive multiple deliveries from different people in the same day), Beau/Gillen do not explicitly teach accepting another reservation to rent the vehicle for driving, i.e. riding in the vehicle, while the vehicle contains the package. However, Greenberger teaches: after receiving a request for reserve a compartment of a vehicle to store a package (Greenberger: ¶ 0073, which as per ¶ 0061, ¶ 0079 includes vehicle trunk), accepting another request to rent the vehicle for a ride  within the rental period of the first reservation (Greenberger: ¶ 0057-0059, ¶ 0079-0080, and ¶ 0083 showing ride from another user can be accepted, and teaching that there may be intervening ride tasks during the rental period of a first reservation; also see Fig. 4. ride sourcing and delivery platform, i.e. car rental service). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the receipt and acceptance of intervening ride tasks during a reservation of a vehicle compartment for an item/package of Greenberger in the vehicle delivery system of Beau/Gillen with a reasonable expectation of success of arriving at the claimed invention, with the motivation of optimizing the vehicle to be assigned to particular product delivery and ride tasks (Greenberger: ¶ 0054-0055). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the receipt and acceptance of intervening ride tasks during a reservation of a vehicle compartment for an item/package of Greenberger in the vehicle delivery system of Beau/Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8: See the rejection of claim 7 above reciting analogous limitations. Beau further teaches: a key information management method (Beau: ¶ 0003-0005 showing method for providing access to vehicle for receiving a delivery).

Claim 9: Beau/Gillen/Greenberger teach claim 8. Beau, as modified above, further teaches: 
A non-transitory storage medium storing a program causing a key information management device to execute the key information management method according to claim 8 when the 
Note:  The current scope of claim 9 is definite; however, clarity and readability would be improved if claim 9 is rewritten as an independent claim. 

Conclusion	
The following references (cited on previous PTO-892 included in the office action mailed 10/28/2020) are also relevant to the claimed invention: 
US-20160098871-A1 to Oz teaches a system for performing deliveries to vehicles suing a key fob simulator
US-10013879-B2 to Davidsson also teaching performing deliveries to vehicles including rental vehicles
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        

April 22, 2021